DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-4 are currently pending. 
Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Reference “5C” in figure 1.  
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “frame 5F” first mentioned in paragraph [0020]. For purposes of examination, the examiner assumes that “5C” refers to the frame “5F” as disclosed in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:
Claim 1, page 2, line 2, “a livestock animal” should read “the livestock animal”.
Claim 1, page 1, line 6, bullet point “(a)” should read “(b)”. The following bullet points should be adjusted accordingly. 
Claim 2, line 2, “mounted the distal end” should read “mounted to the distal end”.
Claim 4, line 6, “harm” should read “arm”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, claim 1 recites the limitation "first retracted position" in page 2, line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this “first retracted position” is referring to the “first extended position” as recited in lines 15-16 of claim 1, the “second retracted position” as recited in line 16 of claim 1, or if it is referring to a new position not previously mentioned. For purposes of examination, the examiner assumes that the limitation is referring to the “first extended position”. 
Regarding claim 4, claim 4 recites the limitation "a first retracted position” and “a second extended position" in lines 6-7.  There is insufficient antecedent basis for these limitation in the claim. It is unclear if this “first retracted position” is referring to the “first retracted position” in claim 3, or if it is referring to a new position not previously mentioned. Similarly, it is unclear if this “second extended position” is referring to the “second extended position” in claim 3, or if it is referring to a new position not previously mentioned.
Further regarding claim 4, in line 4, the phrase "may be..." is an optional claim limitation and thus would not be given full patentable weight. For purposes of examination, this phrase is being considered --configured to--.
	Claims 2-4 depending on rejected claim 1 above are rejected the same. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mollhagen (US 7213539 B1).

    PNG
    media_image1.png
    707
    1043
    media_image1.png
    Greyscale

Annotated fig. 2 of Mollhagen.
Regarding claim 1, Mollhagen discloses an apparatus for assisting the forward movement of a livestock animal (livestock urging apparatus 10 “efficiently urges livestock through an alleyway,” Column 1, lines 34-35, figs. 1-2), comprising: 
(a) a livestock alleyway (area formed between entrance portion 12A and exit portion 12B where livestock animal 5 is located in fig. 2) including spaced side walls (14A & 14B, figs. 1-2) that extend from an upper end to a lower end and that define a passageway suitable for accommodating single file movement of livestock animals (“a single receiving chute,” abstract, see figs. 1-2), 
(a) a pivot structure (pivot links 23A-23D) that is rotatably mounted to the upper ends of the side walls of the livestock alleyway, the pivot structure being able to rotate about a first axis that is generally normal to the sidewalls of the alleyway (each pivot link 23A-23D rotates about a first axis (see annotated fig. 2)), 
(b) an actuator (30) connecting between the alleyway and the pivot structure (figs. 1-2) and being able to rotate the pivot structure between a first pivot structure position (configuration of fig. 3A) and a second pivot structure position (configuration of fig. 3B), 
(c) an arm assembly (including 24A& 24B and multiple paddles 28) having a first proximal end (upper end of 24A & 24B) and a second distal end (lower end of 24A & 24B), the arm assembly being pivotably mounted to the pivot structure at its proximal end so that it is able to rotate with respect to the pivot structure about a second axis (see annotated fig. 2) that is also generally normal to the sidewalls of the alleyway between a first extended position (configuration of fig. 4A) and a second retracted position (configuration of fig. 4B), the arm assembly is also being biased toward the first extended position (paddles 28 biased towards the extended position shown in fig. 4A due to gravity, in the same manner as the instant invention, described at instant paragraph [0024], “…then arm 74 is biased by its own weight to be in the extended position”; see also Mollhagen at col. 2, lines 63-67), the arm assembly also including a paddle attachment (multiple paddles 28) that is mounted to the distal end of the arm assembly (see figs. 1-3B with paddles 28 attached to a lower end of 24A & 24B), the pivot structure and the arm assembly being arranged so that a livestock animal moving through the alleyway will encounter the paddle attachment and be able to push the paddle attachment and the arm assembly up toward the second retracted position and pass underneath the arm assembly as it moves forward in the alleyway (see fig. 2 with animal 5 moving through the alleyway and pushing 28D5 towards the retracted position), the pivot structure and the arm assembly also being arranged so that when the arm assembly is in the first retracted position (for purposes of examination, the examiner assumes that the limitation is referring to the “first extended position”, as indicated under the corresponding 35 U.S.C. 112(b) rejection) with respect to the pivot structure, the arm assembly is able to be rotated by the pivot structure upon activation of the actuator to cause contact of the paddle attachment with rear of the livestock animal thereby urging the animal forward in the alleyway as the pivot structure is rotated by the actuator from the first pivot structure position toward the second pivot structure position (col. 3, lines 24-27 and 52-58 and figs. 2-3A disclosing that paddle 28D4 (shown in the extended position in fig. 2) pushes the animal 5 in the direction of arrow 5A when hydraulic cylinder 30 rotates pivot members 23A-D and 24A-D from the configuration of fig. 3A to the configuration shown in fig. 3B).  
Regarding claim 2, Mollhagen discloses the apparatus of claim 1, and further discloses wherein: 
the paddle attachment (multiple paddles 28) is pivotally mounted the distal end of the arm assembly (paddles 28 mounted to the lower end of 24A & 24B, figs. 1-3B) so that the paddle attachment is able to pivot with respect to the arm assembly within a range of motion (paddles 28 pivot in a predetermined range of motion as shown in figs. 4A-4B).  
Regarding claim 3, Mollhagen discloses the apparatus of claim 1, and further discloses wherein: 
the arm assembly further comprises an outer tube (annotated fig. 2 above) and a height selector arm (12), the outer tube being pivotably mounted to the pivot structure (fig. 2) and the outer tube slidably receiving the height selector arm (outer tube receives 12; figs. 1-2 and col. 3, lines 41-43) for sliding movement between a first retracted position (configuration of the aforementioned outer tube in which 13 is retracted near 40, fig. 2) and a second extended position in relation to the outer tube (shown in fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mollhagen as applied to claim 3 above, and further in view of Baker (US 3572294 A).
Regarding claim 4, Mollhagen teaches the apparatus of claim 3, but is silent regarding wherein: 
the outer tube further presents opposite slots and the height selector arm presents a plurality of spaced opposite holes such that a height selector arm retaining bolt may (in light of the above 112, 2nd paragraph rejection: --configured to--) be installed through a selected opposite pair of the opposite holes in the height selector arm and through the opposite slots in the outer tube so that the height selector harm is able to move between a first retracted position and a second extended position such that the height of the second extended position has been selected due to the selection of the opposite holes in the height selector arm retaining bolt.
Baker teaches an animal controlling apparatus (title, disclosure), comprising wherein an outer tube (7, 8) further presents opposite slots (slots where bolts 7b and 8b are threaded through in figs. 1-3, specifically see Fig. 3 for the bolts 7b & 8b extending through pairs of opposing apertures) and a height selector arm (7a, 8a) presents a plurality of spaced opposite holes (7c, 8c) such that a height selector arm retaining bolt (7b, 8b) may [--configured to--] be installed through a selected opposite pair of the opposite holes (any one of hole elements 7c & 8c) in the height selector arm and through the opposite slots in the outer tube (wherein bolts extend through complementary, aligned slots in the inner and outer tubes, such that bolts 7b and 8b lock the inner tube in place with respect to the outer tube) so that the height selector harm is able to move between a first retracted position (where the bolts 7b & 8b line up with one of the upper apertures 7c & 8c) and a second extended position (where the bolts 7b & 8b line up with one of the lower apertures 7c & 8c, such that the bar 9 is held at a lower position than in the retracted position) such that the height of the second extended position has been selected due to the selection of the opposite holes in the height selector arm retaining bolt.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each outer tube and corresponding height selector arm of Mollhagen to include a plurality of spaced opposite holes with corresponding bolt, as taught by Baker, in order to provide additional safety measures to the animals within the alleyway by securing the position of the outer tube in case of faulty equipment or to provide maintenance of the hydraulic cylinder. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643